60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Jerome THOMAS, II, Petitioner-Appellee,v.Art CALDERON, Respondent-Appellant.
No. 95-15351.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Appeal from the United States District Court, for the Northern District of California, D.C. No. CV-93-02078-MHP; Marilyn H. Patel, District Judge, Presiding.
N.D.Cal.
REVERSED.
Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.
MEMORANDUM**
Art Calderon, Warden of San Quentin State Prison, appeals the district court's grant of state prisoner Jerome Thomas II's petition for writ of habeas corpus under 28 U.S.C. Sec. 2254, concluding that the postponement of annual parole suitability hearings violated the proscription against ex post facto laws.  We reverse and remand for the district court's consideration of California Dep't of Corrections v. Morales, 115 S. Ct. 1597 (1995).
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3